Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 6, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143848 & (14)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143848
                                                                    COA: 304704
                                                                    Saginaw CC: 10-034690-FH
  JASON DONALD MERLONE,
           Defendant-Appellant.

  _________________________________________/

         By order of March 5, 2012, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 18, 2011 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 6, 2012                        _________________________________________
         p0530                                                                 Clerk